In re Dyson, Jimmy L.;—Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW87 1471; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 6-86-217; City Court of Baton Rouge, Div. “D”, No. 85-46501.
Granted. The judgment of the court of appeal is reversed; defendant’s conviction and sentence are set aside. See State v. Church, La., 538 So.2d 993 (1989).
MARCUS, LEMMON and COLE, JJ., dissent from the order.